American Century World Mutual Funds, Inc. Statement of Additional Information Supplement Emerging Markets Fund¡Global Growth Fund International Discovery Fund¡International Growth Fund International Opportunities Fund¡International Stock Fund International Value Fund¡Life Sciences Fund¡NT Emerging Markets Fund NT International Growth Fund¡Technology Fund Supplement dated June 1, 2009¡ Statement of Additional Information dated April 1, 2009 Effective May 29, 2009, the Life Sciences and Technology funds were reorganized into the American Century Growth Fund. All references to the Life Sciences and Technology funds should be deleted from the Statement of Additional Information. American Century Investment Services, Inc., Distributor ©2009 American Century Proprietary
